PER CURIAM.
We treat this appeal from an order of the circuit court sitting in its appellate capacity as a petition for writ of certiorari pursuant to Florida Rule of Appellate Procedure 9.030(b)(2)(B). Petitioner was afforded due process and he has failed to demonstrate that the circuit court departed from the essential requirements of law. See City of Deerfield Beach v. Vaillant, 399 So.2d 1045 (Fla. 4th DCA 1981), approved, 419 So.2d 624 (Fla.1982). Accordingly the petition for writ of certiorari is denied.
CERTIORARI DENIED.
DOWNEY and DELL, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.